210, 1167 Kensington Cr. N.W Calgary, Alberta Canada T2N 1X7 FOR IMMEDIATE RELEASE Oncolytics Biotech® Inc. Accelerates Warrant Expiry Date CALGARY, AB – September 23, 2009 – Oncolytics Biotech Inc. ("Oncolytics" or the "Corporation") (TSX:ONC; NASDAQ:ONCY) announces that in accordance with the terms of the warrant indenture for those warrants issued on December 5, 2008, and in accordance with the terms of the broker warrant certificates for the warrants issued December 5, 2008 and those amended December 18, 2008, the Corporation has provided the required written notice to holders of such warrants that the expiry date has been accelerated to the close of business on Friday, October 23, 2009. Under the terms of the indenture and the broker warrant certificates, if the 10-day volume-weighted average trading price of the common shares of Oncolytics (the “Common Shares”) on the Toronto Stock Exchange exceeds $2.50 per Common Share, then, at any date subsequent to this date, at the Corporation’s sole discretion and upon the Corporation sending the holder written notice of such accelerated exercise date and issuing a news release announcing such accelerated exercise date, the expiry date of the warrant shall be the day that is 30 days following the later of (i) the date on which such notice is sent to the holder; and (ii) the date on which such announcement is made by news release.As of the close of business on September 18, 2009, the 10-day volume-weighted average trading price of the Common Shares exceeded $2.50.Warrants may be exercised through payment of the exercise amount of $1.80 per full warrant up to close of business on October 23, 2009.If all of the remaining warrants subject to this acceleration are exercised, Oncolytics will receive additional proceeds of $5,273,640.Any warrants not exercised prior to the accelerated expiry date and time will expire without any further action being taken. About Oncolytics Biotech Inc.
